Detail Action
This office action is a response to an application filed on 04/12/2021. 
Claims 1-2 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2015-001187, filed on 2015-01-06.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 04/12/2021.  These drawings are acceptable for examination proceedings
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, and after considering claims limitations submitted on 04/12/2021, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Seok (US 20160081010 A1) teaches method and device for sensing a channel dynamically and performing CCA by station in a wireless communication.
Adachi et al. (US 20170181039 A1) teaches method for transmitting information to designate bandwidth.

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  

“a higher layer unit configured to indicate a first threshold value and a second threshold value associated with a carrier sense of the second terminal apparatus; and a transmission unit configured to transmit a frame, wherein the transmission unit transmits the frame which includes a PHY (Physical) header including first information associated with the carrier sense, the first information associated with the carrier sense allows the second terminal apparatus to use the second threshold value, and the PHY header includes a training filed for a channel estimation.”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018 Response Date

For independent claim 2; claim is similarly considered allowable. Claim disclosed similar limitations as of claim 1. Since when reading claim in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claim 2; and thus claim is respectively allowable.

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYAW Z SOE/Primary Examiner, Art Unit 2412